In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00162-CR
______________________________


MARTIN Z. LUCAS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th Judicial District Court
Harris County, Texas
Trial Court No. 843777





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Martin Lucas appeals his conviction for aggravated sexual assault on a child.  The trial court
sentenced him to ten years' imprisonment.  Lucas pleaded guilty as part of a plea bargaining
agreement, which the trial court accepted.  The range of punishment for this offense was five to
ninety-nine years or life imprisonment.  Lucas was represented by appointed counsel.  
	Lucas filed a pro se notice of appeal, which was followed shortly thereafter by a notice of
appeal filed by his attorney.  The attorney's notice of appeal states that he wishes to appeal from the
judgment of guilt, sentence, and all appealable orders and rulings, and alleges that the appeal is for
a jurisdictional defect or that the substance of the appeal was raised by written motion and ruled on
before trial.
	In this case, there are no pretrial motions or rulings to appeal.  Because the notice of appeal
states that one matter for the appeal was jurisdiction, it facially provides us with jurisdiction over
the appeal pursuant to Tex. R. App. P. 25.2(b)(3)(A).  We have now received Lucas's brief.  He
raises five points of error.  Jurisdiction of the trial court is not among them.
	The first issue is whether we have jurisdiction to consider Lucas's appeal.  The record does
not show that Lucas raised his issues by a pretrial written motion or that he received the trial court's
permission to appeal.   We recently addressed this situation in Lenox v. State, 56 S.W.3d 660 (Tex.
App.-Texarkana 2001, no pet. h.).   In our opinion in that case, we reviewed the background of Tex.
R. App. P. 25.2  and Tex. Code Crim. Proc. Ann. art. 44.02 (Vernon 1979), the rule and statute
that restrict the availability of appeal in situations involving a plea bargaining agreement.
	An appellant invokes the jurisdiction of this Court by filing a written notice of appeal. 
Lemmons v. State, 818 S.W.2d 58, 60 (Tex. Crim. App. 1991) (citing Carter v. State, 656 S.W.2d
468, 469 (Tex. Crim. App. 1983)).  But as the Texas Court of Criminal Appeals acknowledged in
Davis v. State, 870 S.W.2d 43, 46 (Tex. Crim. App. 1994), and Jones v. State, 796 S.W.2d 183,
186-87 (Tex. Crim. App. 1990), the extent of our jurisdiction may be limited by legislation.
	Four of the five contentions raised by Lucas in his brief all address different aspects of a
contention that his guilty plea was not voluntary.  The remaining issue contends that the
admonishments the trial court gave to Lucas were inadequate.  We are without jurisdiction to
consider either of these issues.  In Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001), the Texas
Court of Criminal Appeals construed  Rule 25.2(b)(3) as being in harmony with Article 44.02.  The
court held that both Article 44.02 and Rule 25.2(b)(3) restrict the right of a defendant appealing from
the voluntariness of his plea without the trial court's permission.  Id. at 79.  The record does not show
that Lucas received the trial court's permission to appeal the voluntariness of his plea.   Further, the
admonishments given by the court do not fit into any of the categories for which an appeal is allowed
under Tex. R. App. P. 25.2(b).  Consequently, we are without jurisdiction to consider any issue
raised. (1)
	The appeal is dismissed for want of jurisdiction.  
 
							William J. Cornelius
							Chief Justice

Date Submitted:	January 31, 2002
Date Decided:		January 31, 2002

Publish
1. The Texas Court of Criminal Appeals has determined that an involuntary plea may be raised
by a motion for new trial and petition for habeas corpus, but not on appeal.  We are bound to follow
this ruling.  Cooper v. State, 45 S.W.3d 77 (Tex. Crim. App. 2001).

#160;                                                   Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          August 16, 2005
Date Decided:             August 17, 2005